Citation Nr: 9927748	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-102 83A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veteran's Appeals' April 1993 decision which 
denied entitlement to service connection for pulmonary 
tuberculosis. 

2.  Whether there was CUE in the Board of Veteran's Appeals' 
December 1997 decision which found no new and material 
evidence to reopen the previously denied claim of entitlement 
to service connection for pulmonary tuberculosis. 



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
April 1946.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in Board decisions 
dated April 1993, September 1993, December 1997, and June 
1998 regarding the issue of entitlement to service connection 
for pulmonary tuberculosis.  In respect to the veteran's 
reference to decisions dated September 1993 and June 1998, he 
is clearly referring to the denials of reconsideration of the 
Board's previous decisions on this issue in April 1993 and 
December 1997.  The reconsideration determinations are based 
upon the prior final Board decisions in April 1993 and 
December 1997.  Consequently, the sole issue before the Board 
at this time is whether CUE exists within the final Board 
decisions in April 1993 and December 1997 regarding the claim 
of service connection for pulmonary tuberculosis.


FINDINGS OF FACT

1.  In an April 1993 decision, the Board denied the claim of 
entitlement to service connection for pulmonary tuberculosis.

2.  In August 1996, the U.S. Court of Appeals for Veterans 
Claims (Court) affirmed the Board's April 1993 decision.

3.  In December 1997, the Board determined that the 
additional evidence submitted since the April 1993 Board 
decision did not raise a reasonable possibility of changing 
the outcome of the prior decision.

4.  The Board's decision of December 1997 was supported by 
evidence then of record, based on the law that existed at 
that time, and it is not shown that the applicable statutory 
and regulatory provisions existing at that time were ignored 
or incorrectly applied.






CONCLUSIONS OF LAW

1.  There is no legal entitlement under the law for review of 
the Board's April 1993 on the basis of CUE.  38 U.S.C.A. § 
7111 (West Supp. 1998); and 38 C.F.R. §§ 20.1400 - 20.1411 
(64 Fed. Reg. 2134-2141 (January 13, 1999) and 64 Fed. Reg. 
7090-91 (February 12, 1999)).

2.  The Board's December 1997 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 1998); and 38 C.F.R. §§ 
20.1400 - 20.1411 (64 Fed. Reg. 2134-2141 (January 13, 1999) 
and 64 Fed. Reg. 7090-91 (February 12, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an April 1993 decision, the Board denied the claim of 
entitlement to service connection for pulmonary tuberculosis.  
Reconsideration of this determination was denied in September 
1993.  In August 1996, the Court affirmed the Board's April 
1993 decision.  The moving party then requested revision of 
the Board's April 1993 decision based on CUE.  In April 1999, 
the moving party was provided a copy of the pertinent 
regulations regarding this issue. 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) (to be codified at 38 C.F.R. 
§§ 20.1400-1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1400(b)(1), all final 
decisions of the Board are subject to review on the basis of 
an allegation of CUE, except those that have been appealed to 
and decided by a Court of competent jurisdiction.  (Emphasis 
added.)  In plain language, this means that once the Board's 
decision of April 1993 was subject to review on appeal by the 
Court, there is no legal entitlement to review of the Board's 
decision on the basis of CUE.  Accordingly, the motion to 
find CUE in the April 1993 decision is denied.

Regarding the veteran's claim of CUE in the December 1997 
Board decision, it does not appear that the veteran has 
timely appealed this issue to the Court.  Accordingly, the 
Board may adjudicate the claim of CUE in the December 1997 
Board decision.

In December 1997, the Board determined that the veteran had 
not presented evidence which was new and material to warrant 
the reopening of his claim of service connection for 
pulmonary tuberculosis.  Regarding lay statements the veteran 
had submitted, the Board noted that these people were not 
qualified to render such an opinion, citing the Court's 
decision in Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
With regard to the statements received from private 
physicians as to whether the veteran developed pulmonary 
tuberculosis within the three year presumptive period 
following service, the Board found the case of Tubianosa v. 
Derwinski, 3 Vet. App 181(1992), to be controlling.  In 
Tubianosa, the Court noted that the Secretary had statutory 
authority to prescribe regulations with respect to the nature 
and extent of proof and evidence that a claimant had to 
submit to establish entitlement to Department of Veterans 
Affairs (VA) benefits.  The Court further observed that 
pursuant to this authority, the Secretary had promulgated 
regulations relating to service connection for pulmonary 
tuberculosis.  See 38 C.F.R. §§ 3.370. 3.371, 3.372, 3.374, 
3.375, and 3.378.  The Court noted that paragraphs (a) and 
(b) of § 3.374 provided that the diagnoses of pulmonary 
tuberculosis by the service department or VA will be accepted 
unless a board of medical examiners, Clinical Director, Chief 
of Outpatient Services, or Chief Medical Director in the 
Central Office concludes that the diagnosis was incorrect.  
It was also observed that paragraph (c) stated that diagnosis 
of active pulmonary tuberculosis by "private physicians on 
the basis of their examination, observation, or treatment 
will not be accepted to show the disease was initially 
manifested after discharge from active service unless 
confirmed by acceptable clinical, X-ray or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment."  Id. at 183.  
The Court found that VA may not grant service connection for 
pulmonary tuberculosis unless a claimant submitted VA or 
service physician diagnoses, or submitted the diagnoses of a 
private physician supported by clinical, x-ray or laboratory 
studies or evidence of hospital treatment.

In light of the Tubianosa decision, the Board found that the 
recent statements of the private physicians did not create a 
reasonable possibility of changing the prior outcome.  
Consequently, the additional evidence received since April 
1993 was found either duplicative or cumulative of evidence 
previously of record, or, when viewed in the context of all 
the evidence, did not create the reasonable possibility that 
the outcome of the previous denial of service connection 
would change.  In this regard, it is important to note that 
in December 1997 the United States Court of Appeals for the 
Federal Circuit decision in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) had yet to be issued.  Thus, the Court's 
decision in Colvin v. Derwinski, 1 Vet. App. 171 (1991) was 
controlling at this time.  In Hodge, the Court of Appeals for 
the Federal Circuit found that the definition of "new and 
material evidence" applied by the Court under Colvin was as 
follows:

Evidence is 'new and material' if: (i) it was not 
of record at the time of the last final 
disallowance of the claim and is not merely 
cumulative of evidence of record; (ii) it is 
probative of the issue at hand; and if it is 'new' 
and 'probative' (iii) it is reasonably likely to 
change the outcome when viewed in light of all the 
evidence of record.

Hodge, 155 F.3d at 1359 (hereafter the Colvin definition).   

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.  

(b) Record to be reviewed. (1) General.  Review for 
clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made. (2) 
Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or 
after July 21, 1992, the record that existed when 
that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not 
later than 90 days before such record was 
transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty 
to assist.  The Secretary's failure to fulfill the 
duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or 
evaluated.  (e) Change in interpretation.  Clear 
and unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the 
interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  As was discussed in the 
notice of proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 
27536 (1998), the sponsor of the bill that became the law 
specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

In this case, the moving party has failed totally to provide 
any basis for his conclusion that the Board's December 1997 
decision on the issue of new and material evidence contains 
CUE.  His arguments simply attempt to revisit the merits of 
his service connection claim.  Instead of referring to the 
issue of whether new and material evidence has been 
submitted, the veteran's brief instead refers to his 
"fundamental right" to petition the Board to reconsider all 
of the negative errors committed on his claim.  Such a 
"fundamental right" does not exist in this case.  While the 
veteran did submit new evidence in support of his claim in 
December 1997, the veteran has failed to argue why this 
evidence was clearly and unmistakably "reasonably likely to 
change the outcome" when viewed in light of all the evidence 
of record, and particularly in light of the Court's decision 
in Tubianosa.  Instead, the veteran refers to a failure of 
the duty to assist, not a basis for finding CUE under Rule 
1403(d)(2), and his continued disagreement as to how the 
facts were weighed or evaluated, which is also not a basis 
for finding CUE under Rule 1403(d)(3).  This is merely a 
request for a readjudication of the claim on the merits 
addressed by the Board in April 1993, affirmed by the Court 
in August 1996, and that is not the purpose of a review based 
upon CUE.  Likewise, the moving party has referred to 
statutory provisions concerning combat veterans, however, 
those provisions and the case law arising from those 
provisions clearly indicate that status as a combat veteran 
does not affect the competence of a lay party to provide 
evidence on medical questions such as diagnosis or causation.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The moving 
party further argued that the Board's decision in some 
fashion violated a duty to inform under 38 U.S.C.A. § 5103.  
Given the controlling effect of the regulations governing the 
type of evidence required to establish the presence of 
pulmonary tuberculosis, it is not undebatable that any such 
defect, even if present, could have changed the outcome.  The 
Board finds that an alleged violation of the duty to inform 
under 38 U.S.C.A. § 5301 would fall into the same category as 
an alleged violation of the duty to assist under 38 U.S.C.A. 
§ 5107.  In other words, at best, duty to inform defect would 
create an incomplete record and could not establish the 
moving party's undebatable entitlement to a favorable 
decision.  See 38 C.F.R. § 20.1403(d)(2).

While the standard for finding new and material evidence has 
changed since the December 1997 decision, this does not 
provide a basis to find CUE.  As stated by the Court, for CUE 
to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, the United States Court of Appeals 
for the Federal Circuit decision in Hodge, decided after the 
Board's December 1997 decision, would not support the 
veteran's CUE claim.  The Board wishes to emphasize that the 
Court has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995). 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth an error, 
of either fact or law, in the December 1997 decision by the 
Board.  Accordingly, in the absence of any additional 
allegations, the motion is denied.

ORDER

The motion for revision of the April 1993 Board decision on 
the grounds of CUE is denied.

The motion for revision of the December 1997 Board decision 
on the grounds of CUE is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


